Citation Nr: 0316158	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  96-44 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for depression as 
secondary to bilateral postoperative hammertoes.

2.  Entitlement to service connection for a back disability 
secondary to bilateral postoperative hammertoes.

3.  Entitlement to service connection for a bilateral knee 
disability secondary to bilateral postoperative hammertoes.

4.  Entitlement to service connection for arthritis of 
multiple joints secondary to bilateral postoperative 
hammertoes.

5.  Entitlement to an extraschedular rating for the veteran's 
bilateral postoperative hammertoes.  




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran served on active duty from January 1976 to May 
1980.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 1995 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The Board remanded the veteran's claims for secondary service 
connection in December 1997.  It is noted that final rating 
decisions prior to August 1995 denied the veteran's service 
connection claims on direct and presumptive bases and the 
only service connection claims currently before the Board are 
secondary service connection claims.

In a July 2000 decision, the Board denied the veteran's 
claims for service connection for a back disorder, bilateral 
knee disorder, arthritis, and depression, all as secondary to 
bilateral postoperative hammertoes, and also denied an 
extraschedular evaluation for bilateral postoperative 
hammertoes.

The veteran appealed the July 2000 Board determination, and 
in April 2001, the Secretary of Veterans Affairs filed a 
motion for remand.  In a May 2001 order, the United States 
Court of Appeals for Veterans Claims (Court) vacated and 
remanded the July 2000 Board decision.  

Although the veteran had been represented by a private 
attorney before the Court, in July 2001, the private attorney 
withdrew as the veteran's representative.  

Following the Court's Order, the veteran indicated that he 
wanted to appear at a hearing before a Member of the Board in 
conjunction with his appeal.  In July 2002, the Board 
remanded the veteran's claim for a Board hearing by 
videoconference which was conducted in August 2002.  

In the veteran's August 2002 hearing, the veteran raised 
additional claims of service connection for a back 
disability, a bilateral knee disability, arthritis in his 
shoulders and elbows, and a psychiatric disability, all on a 
direct basis.  These claims are separate from the service 
connection issues currently before the Board, which are 
limited in scope to consideration on a secondary basis.  For 
this reason, these additional issues are referred to the RO 
for adjudication. 

At the veteran's hearing, he also raised the issue of service 
connection for post-traumatic stress disorder (PTSD) based on 
personal assault.  This issue is also referred to the RO for 
adjudication.  It is noted that VA has established special 
procedures for evidentiary development regarding these cases.  
Patton v. West, 12 Vet. App. 272, 277 (1999); See VA 
Adjudication Procedure Manual M21-1 (hereinafter M21-1), Part 
III, paragraph 5.14c (Feb. 20, 1996) (substantially enlarging 
on the former Manual M21-1, Part III, paragraph 7.47c(2) 
(Oct. 11, 1995)).  

REMAND

The Board has attempted to develop the evidentiary record in 
this case.  However, the United States Court of Appeals for 
the Federal Circuit has recently issued a decision that 
invalidates, in part, the Board's authority to undertake 
development.  Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, 02-7305, 02-7316 (Fed. Cir. 
May 1, 2003).  As a result this case must be remanded.  
Further development is also required to ensure compliance 
with the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  

Accordingly, this case is remanded for the following 
actions.:
1.  The RO must ensure compliance with 
all notice and duty-to-assist provisions 
of VCAA.

2.  The RO must ask the appellant to 
provide the address of Dr. Marvin who saw 
him for his hammertoes in Kansas City.  
Obtain the veteran's treatment records 
from Dr. Marvin after he responds.  

3.  The RO must make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination regarding his back, knees, 
arthritis, and hammertoes.  The examiner 
must review the claims folder in 
conjunction with the examination.  Based 
on the findings on the examination and 
the information in the claims folder, the 
report of the examination must include 
responses to each of the following items:  

a.  State the diagnoses of all back 
disorders the veteran currently has.  

b.  For each diagnosis reported in 
response to item (a), above, state a 
medical opinion as to whether the 
disorder is due to or the result of 
the service-connected hammertoes.  

c.  For each diagnosis reported in 
response to item (a), above, state a 
medical opinion as to whether the 
disorder increased in severity as a 
result of the veteran's service-
connected hammertoes.

d.  State diagnoses of all bilateral 
knee disorders the veteran has.  

e.  For each diagnosis reported in 
response to item (d), above, state a 
medical opinion as to whether the 
disorder is proximately due to or 
the result of the service-connected 
hammertoes.  

f.  For each diagnosis reported in 
response to item (d), above, state a 
medical opinion as to whether the 
disorder increased in severity as a 
result of the veteran's service-
connected hammertoes.

g.  State whether the veteran has 
arthritis in any joints.  

h.  If the veteran has arthritis in 
any joints, state a medical opinion 
as to whether the arthritis is 
proximately due to or the result of 
the veteran's service-connected 
hammertoes.  

i.  If the veteran has arthritis in 
any joints, state a medical opinion 
as to whether the arthritis 
increased in severity as a result of 
the veteran's service-connected 
hammertoes.

j.  Explain the degree to which the 
veteran's hammertoes interfere with 
his employment, including a medical 
opinion as to whether the veteran 
has manifestations of disability 
that would cause marked interference 
with employment.   

4.  The RO should then readjudicate the 
veteran's claims for service connection 
for a back disability, a bilateral knee 
disability, arthritis of multiple joints, 
all as secondary to the veteran's 
service-connected hammertoes, as well as 
an extraschedular rating for bilateral 
postoperative hammertoes.  In the event 
that the claims on appeal are not 
resolved to the satisfaction of the 
veteran, he should be furnished with a 
supplemental statement of the case 
regarding said claims and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


